Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Pleading, § 34*—when reference to exhibits ineffective. A count in a declaration merely referring to certain exhibits as "A” and “B” hereto attached, held not to add to the strength of the count, change its character or modify it. 2. Municipal corporations, § 252*—mode of paying expenses of special assessment. It is within the legislative authority of a city or village to fix, in advance, the mode of payment of expenses in connection with special assessments, by ordinance, and while such ordinance remains in force it is binding and excludes every other mode of payment. 3. Municipal corporations, § 404*—proof essential to establish liability for special assessment funds. Where a local improvement ordinance provides that the sum raised by a special assessment shall be applied to the payment of the expenses of advertisements incurred in a special assessment, to entitle a party to recover from the municipal corporation under the ordinance for printing done, in connection with the special assessment, he must show that defendant had collected such fund and actually had the money in its possession, or, if no longer in its possession, that it had wrongfully used the fund contrary to the purpose for which it was collected. 4. Municipal corporations, § 1152*—validity of warrants. A party receiving a warrant issued by a municipal corporation upon its general funds for printing done in connection with special assessment matters is not entitled to recover on it where it appears from the evidence that no appropriation had been previously made to pay either the warrant or the claim for which the warrant was given in payment.